Citation Nr: 0810466	
Decision Date: 03/28/08    Archive Date: 04/09/08

DOCKET NO.  02-12 122	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma


THE ISSUE

Entitlement to service connection for bilateral defective 
hearing.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Christopher Maynard, Counsel

REMAND

The veteran had active service from February 1956 to December 
1958.  

This matter initially came before the Board of Veterans' 
Appeals (Board) on appeal from a May 2002 decision by the RO 
which denied service connection for bilateral defective 
hearing.  The veteran had a hearing before a traveling member 
of the Board at the RO in June 2003, and the transcript is of 
record.  The case was remanded to the RO for additional 
development in January 2004 and January 2006.  

In response to the Board's February 2008 notification that 
the member of the Board who conducted the Travel Board 
hearing in June 2003 was no longer at the Board, the veteran, 
in March 2008, indicated that he wished to be rescheduled for 
another Travel Board hearing.  

In light of these circumstances, this case is REMANDED to the 
RO for the following:  

The veteran should be scheduled for a 
personal hearing before a traveling 
member of the Board of Veterans' Appeals 
as soon as practicable.  

By this REMAND, the Board intimates no opinion; either legal 
or factual, as to any final determination warranted in this 
case.  No action is required of the veteran until he is 
notified by the RO.  The veteran has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 


action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).  




		
	S. L. Kennedy
	Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).  

